DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Application 17/025,512 filed on 09/18/2020. Claims 1-20 are pending in the office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-14, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al., (U.S. 2014/0184171).
With respect to claims 1, 14, and 17: Lee discloses a charging device comprising: 
a wireless receiving circuit configured to convert a wireless charging signal received into charging electrical energy (‘171, fig. 1, wireless interface 140); 
a charging interface configured to receive charging electrical energy supplied by an external power source device (‘171, fig. 1, wired interface 150); 
a charging management module configured to adjust a voltage or current in the charging electrical energy output from the wireless receiving circuit or the charging interface (‘171, fig. 1, charging unit 180, and par. 33-34, adjust current and prevent overvoltage); and
a control module configured to control a first charging channel where the wireless receiving circuit and the charging management module are disposed to be switched on, and control a second charging channel where the charging interface and the charging management module are disposed to be switched on (‘171, fig. 1, controller 190, par. 32, and par. 45).
With respect to claim 2: Lee discloses the charging device of claim 1, wherein the charging management module is a step-down charging integrated circuit or a step-up charging integrated circuit (‘171, charging unit 180 may include step-down circuit to drop a charging voltage to a battery voltage, fig. 1, 180 and par. 34).
With respect to claim 10, 16, and 18: Lee discloses the charging device of claim 1, wherein the control module is configured to control the first charging channel to be switched on when the wireless receiving circuit receives the wireless charging signal and control the second charging channel to be switched on when the charging interface receives the charging electrical energy supplied by the external power source supply (‘171, fig. 1, controller 190, and switching unit 170, par. 32 and par. 45-46).
With respect to claim 11: Lee discloses the charging device of claim 10, further comprising: 
a first detection line coupled with the first charging channel (‘171, fig. 1, first detection module 160); 
a second detection line coupled with the second charging channel (‘171, fig. 1, second detection module 162); and 
wherein the control module is configured to determine that the wireless receiving circuit receives the wireless charging signal when the control module detects, with the first detection line, that a voltage signal is applied to the first charging channel, and determine that the charging interface receives the charging electrical energy supplied by the external power source supply when the control module detects, with the second detection line, that another voltage signal is applied to the second charging channel (‘171, fig. 1, controller 190, first detection module 160, second detection module 162, and par. 31-32).
With respect to claim 12: Lee discloses the charging device of claim 1, further comprising a selection switch coupled with the control module, wherein the control module is configured to control the first charging channel and the second charging channel via the selection switch (‘171, fig. 1, controller 190, and switching unit 170, par. 32 and par. 45-46).
With respect to claim 13: Lee discloses the charging device of claim 1, wherein the battery comprises a single cell or a plurality of cells coupled in series (‘171, fig. 1, battery 185).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. 2014/0184171).
With respect to claims 3-4 and 15: Lee teaches the charging device of claim 1, wherein: 
the voltage in the charging electrical energy output is higher than a charging voltage currently required by a battery (‘171, par. 34, to drop a charging voltage to a battery voltage. Thus, the voltage in the charging electrical energy output is higher than a charging voltage currently required by a battery); and 
the charging management module is configured to step-down a voltage on the first charging channel to make an output voltage of the first charging channel match with the charging voltage currently required by the battery (‘171, par. 34, the charging unit 180 may include a step-down circuit to drop a charging voltage to a battery voltage).
Lee does not implicitly teach whether the voltage in the charging electrical energy output from the wireless receiving circuit or from the wired circuit is higher than a charging voltage currently required by a battery.
However, Lee’s fig. 1 shows that the switching unit 170 selecting the voltage output either from the wireless receiving circuit or from the wired circuit input to the step-down circuit in charging unit (‘171, fig. 1, and par. 32 and par. 45-46).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention when the switching circuit selects the wireless receiving circuit output to the charging unit would have the voltage higher than a charging voltage currently required by a battery by using a step-down circuit to drop a charging voltage to a battery voltage to prevent overvoltage charging the battery (‘171, par. 34).
With respect to claim 5: Lee teaches the charging unit includes an overvoltage prevention module to adjust a charging current and to prevent voltage of a reference value or more from being provided into a battery, and also may include a step-down circuit to drop a charging voltage to a battery voltage (‘171, par. 44).
However, Lee does not implicitly teach the step-down circuit has a higher step-down conversion efficiency than the charging management module.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention understood that the function of the step-down circuit would have a higher step-down conversion efficiency than the charging management module which is used for many functions such as charging and overvoltage protect that would less conversion efficiency.
Claim(s) 6-8 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. 2014/0184171) in view of Maalout et al., (U.S. Pub. 2018/0138735).
With respect to claim 6:  Lee teaches the step-down circuit may be included in charging circuit 180 (‘171, fig. 1, 180, par. 34)
Lee does not teach wherein the step-down circuit is a charge pump.
Maalouf teaches the step-down circuit is a charge pump (‘735, fig. 5, 515, par. 50, and fig. 6, voltage limit 615 (i.e., charge pump and also operated in step down mode, see par. 55).
It would have been obvious to one of ordinary skill in the art at the time of the effective date of claim invention to combine Maalouf and Lee to modify the Lee’s charging unit 180 to include Maalouf’s voltage limited for step down mode to limite the voltage when Vrect is above maximum operating voltage of the battery charger (‘735 par. 55).
With respect to claims 7-8 and 19-20: Lee teaches the wireless charging interface unit 140 may include a power receiver (e.g., coil portion) for power wireless reception and magnetic field communication. The power receiver may be formed with a coil portion and a capacitor that generates an induced current due to a change of a magnetic field, or that receives power through an energy tunnel generated due to a resonance based on a specific frequency (‘171, par. 28) and also adjust a voltage difference between an input voltage and output voltage of the charging management module (‘171, fig. 1, step-down voltage in charging unit 180).
Lee does not teach a communication module configured to communicate (i.e., feedback) with a wireless transmitting device wirelessly when the first charging channel works, so as to direct the wireless transmitting device to adjust the wireless charging signal to decrease the voltage difference.
Maalouf teaches the receiver 208 and the transmitter 204 communicate on separate communication channel 219 or in-band signaling using of characteristics of the wireless field 205 (‘735, fig. 2, par. 36) (i.e., feedback). The receiver 208 may be configured to determine whether an amount of power transmitted by the transmitter 204 and received by the receiver 208 is appropriate for charging the battery 236 (‘735, par. 34-36, matching impedance for adjust the power transfer, par. 37). 
It would have been obvious to one of ordinary skill in the art at the time of the effective date of claim invention to combine Maalouf and Lee to modify Lee’s wireless interface to have the communication channel 219 or in-band signaling using of characteristics of the wireless field 205 communicated with the transmitter for generating a predominantly non-radiative field with a direct field coupling coefficient (k) for providing and adjust power/energy transfer (‘735, par. 36-37).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., (U.S. 2014/0184171) in view of Matsumoto et al., (U.S. Pub. 2017/0072807). 
With respect to claim 9: Lee teaches the voltage in the charging electrical energy output from the charging interface (‘171, fig. 1, wired charging interface 150 to be selected by switching circuit 170 to input the charging unit 180); the charging management module is configured to adjust a voltage on the second charging channel to make an output voltage of the second charging channel match with the charging voltage currently required by the battery (‘171, par. 34).
Lee also teaches a step-up circuit may be included in charging unit 180, instead of step-up circuit to increase (step-up) a voltage on make the output voltage match with the charging voltage currently required by the battery when the output voltage is lower than the charging voltage currently required by a battery.
Matsumoto teaches multiple receiving voltages to be selected a output voltage that includes a step-up and a step down circuits to increase or decrease the output voltage to charging battery (‘807, figs. 2A and 2B and also see fig. 6-7, par. 5-6 and par. 67, par. 89).
It would have been obvious to one of ordinary skill in the art at the time of the effective date of claim invention to combine Matsumoto and Lee to modify the Lee’s charging unit 180 to include Matsumoto step-up chopper circuit for increasing the voltage output that improves a power-factor (‘807, par. 69).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851